—In a claim to recover damages, inter alia, for fraud, the claimant appeals, as limited by his brief, from so much of an order of the Court of Claims (Nadel, J.), dated April 6, 2000, as granted the defendant’s motion to dismiss the claim as untimely pursuant to Court of Claims Act §10.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Court of Claims properly granted the motion to dismiss *608the appellant’s claim as untimely, as he neither served and filed the claim nor a notice of intention to file a claim within 90 days of the accrual date of the claim (see, Court of Claims Act § 10 [3], [3-b]; Conner v State of New York, 268 AD2d 706, 707; Selkirk v State of New York, 249 AD2d 818, 819). Ritter, J. P., Friedmann, H. Miller and Adams, JJ., concur.